Case 9:21-cv-80323-RKA Document 1 Entered on FLSD Docket 02/12/2021 Page 1 of 9




         UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA
                            PALM BEACH DIVISION

                                                  CASE NO.: 9:21-CV-80323

                                                  15TH JUDICIAL CIRCUIT
                                                  Court Case No.: 502020CA012897XXXXMB
 MARA VAKNIN,

                Plaintiff,
 v.

 TARGET CORPORATION,

             Defendant.
 _________________________________/

             DEFENDANT’S NOTICE OF REMOVAL WITH INCORPORATED
                           MEMORANDUM OF LAW

        Defendant/Petitioner TARGET CORPORATION (“TARGET”), by and through its

 undersigned counsel and pursuant to 28 U.S.C. §§1332, 1441, 1446, Fed. R. Civ. P. 81(c),

 respectfully petitions this Court for removal of the above-captioned action from the Fifteenth

 Judicial Circuit Court in and for Palm Beach County, Florida to the United States District Court

 for the Southern District of Florida, Palm Beach Division [Ex. 1: Civil Cover Sheet]. In support

 thereof, TARGET states as follows:

        1.      Plaintiff filed this state court action styled Mara Vaknin v. Target Corporation,

 Case No.: 50-2020-CA012897 in the Fifteenth Judicial Circuit, in and for Palm Beach County,

 Florida, on November 20, 2020 alleging personal injuries as a result of a pile of mirrors collapsing

 and multiple mirrors falling on Plaintiff at the Lake Worth Target store on August 7, 2020.

 TARGET was served with the Complaint on December 2, 2020. [Ex.2: Summons/Complaint: ¶6]

        2.      On December 18, 2020, TARGET filed its Answer and Affirmative Defenses to

 VAKNIN’S Complaint. [Ex. 3: Target Answer]
Case 9:21-cv-80323-RKA Document 1 Entered on FLSD Docket 02/12/2021 Page 2 of 9




         3.      MARA VAKNIN (“VAKNIN”) is a resident of the State of Florida. VAKNIN is a

 citizen of the state of Florida [Ex.2: ¶2].

         4.      TARGET is a foreign corporation incorporated in Minnesota with its principle

 place of business in Minnesota. TARGET is a citizen of the state of Minnesota [Ex.3: ¶3].

         5.      The Complaint alleges that as a result of the pile of mirrors collapsing, multiple

 mirrors fell on to VAKNIN causing a deep gash on her left calf with VAKNIN bleeding profusely.

 [Ex. 2: ¶6]:

         6.      As to her damages, paragraph 9 of the Complaint states as follows:

         The dangerous and hazardous condition caused VAKNIN to sustain severe and
         permanent bodily injury, pain and suffering, expenses of medical treatment and
         care, disability, disfigurement, mental anguish and out of pocket expenses, along
         with the inability to perform many activities of daily living. [Ex.2]

         7.      Paragraph 14 of the Complaint further sets forth the damages VAKNIN is seeking

 and states as follows:

         VAKNIN’S damages include, but are not limited to, permanent severe bodily
         injury, pain and suffering, expenses of past and future medical treatment, disability,
         disfigurement, mental anguish, out of pocket expenses and other economic and non-
         economic damages. [Ex. 2]

         8.      VAKNIN’S Complaint seeks damages in excess of Thirty Thousand Dollars

 ($30,000.00).

         9.      In an effort to confirm VAKNIN’S damages and the “amount in controversy”

 herein, TARGET propounded written discovery by way of Interrogatories, Request for

 Admissions, and Requests for Production.

         10.     On February 4, 2021, VAKNIN responded to TARGET’S Request for Admissions

 unambiguously and unequivocally stating as follows:
Case 9:21-cv-80323-RKA Document 1 Entered on FLSD Docket 02/12/2021 Page 3 of 9




        Request Number 1:
        You are not seeking damages in excess of $75,000.00, exclusive of interest and costs, in this
        matter.
        Response: Plaintiff denies Request No 1 as the amount of damages will be decided by
        the jury.

        Request Number 2:
        You will not stipulate that your damage claim is less than $75,000.00, exclusive of interest
        and costs, in this matter.
        Response: Admit

        Request Number 3:
        Your damages including past medical bills, future medical treatment, past pain and
        suffering and future pain and suffering exceed $75,000.00.
        Response: Denied as to past medical bills, unknown as future medical bills, admitted to
        past and future pain and suffering.

       Request Number 4:
       Your total damages including past medical bills, future medical treatment, past pain and
       suffering and future pain and suffering do not exceed $75,000.
       Response: Denied. See response to Request to Admit No. 1.
    [Ex. 4: Target’s RFA and Plt’s Response to RFA]

        11.     In her Answer to Interrogatory Number 10 (verified on February 9, 2021),

 VAKNIN confirms the nature and extent of the injury which she relates to the incident at Target

 stating as follows:

        As a result of the subject incident, I suffered a deep gash on my left calf and
        resulting scarring which is permanent. I also developed an infection in that area
        which required an emergency visit to the Emergency Center in Lake Worth.

 In support of her verified Interrogatory Answers, VAKNIN produced back-up Visit Summaries

 for the treatment she received by Emergency Center in Lake Worth along with 8 photographs

 depicting close-up visualizations of her wound and immobilization and bracing of her left calf.

 [Ex. 5: Plt’s Interrog. Ans. and Resp. to RFP].

        12.     On February 10, 2021, VAKNIN’S Counsel advised that VAKNIN will be seeking

 a consult with a plastic surgeon for scar revision.
Case 9:21-cv-80323-RKA Document 1 Entered on FLSD Docket 02/12/2021 Page 4 of 9




          13.    The amount of damages suffered by a plaintiff in a personal injury case are

 uniquely within the knowledge of the claimant.” Sunrise Mills limited Partnership v. Adams, 688

 So.2d 464 (Fla. 4th DCA 1997). A defendant may propound Requests for Admissions to require

 Plaintiff to be specific about the value of her claim in order to determine the jurisdictional amount

 for purposes for removal. Morock v. Chautauqua Airlines, Inc., 2007 WL 1725232, (M.D. Fla.

 2007).    Based upon VAKNIN’S unequivocal and unambiguous Responses to TARGET’S

 Requests for Admissions that she is seeking damages in excess of $75,000 along with the

 allegations in her Complaint, VAKNIN’S Interrogatory Answers confirming the extent of her

 injuries and that her scar is permanent, and VAKNIN’S Response to Request for Production, the

 amount in controversy is satisfied.

          14.   TARGET’S Notice of Removal has been filed within 30 days of receipt of

 VAKNIN’S Response to TARGET’S Request for Admissions pursuant to the “other paper

 provision” of 28 U.S.C. §1446.

          15.   Venue is proper in the Palm Beach Division of this Court pursuant to 28 U.S.C.

 §1446 as the state court action originated in Palm Beach County.

          16.   Copies of all process, pleadings and other papers filed in the State Court

 proceedings have been filed with the Court as required by 28 U.S.C. §1446 (a). Copies of these

 documents are attached as composite Exhibit 6.

          17.   TARGET has filed the removal fee contemporaneously with its Removal Petition.

          18.   Pursuant to 28 U.S.C. §1446(d), TARGET has provided written notice of the

 removal of the State Court Action to VAKNIN’S counsel and has filed a Notice of Filing this

 Notice of Removal with the State Court. A true and correct copy of the Notice of Filing Target’s

 Notice of Removal is attached hereto as Exhibit 7.
Case 9:21-cv-80323-RKA Document 1 Entered on FLSD Docket 02/12/2021 Page 5 of 9




                                   MEMORANDUM OF LAW

        19.     As a predicate for removal, a removing defendant must demonstrate that the district

 court has original jurisdiction of the action pending in state court. Leonard v. Kern, 651 F. Supp.

 263 (S.D. Fla. 1986). The burden is on the party requesting removal to federal court to show that

 it has met all of the applicable statutory requirements. Wright v. Continental Casualty Co., 456 F.

 Sup. 1075, (N.D. Fla. 1978). A defendant may introduce its own affidavits, declarations or other

 documentation to meet its burden. Pretka v. Kolter City Plaza II, 608 F. 3d 744 (11th Cir. 2010).

        20.     Based upon the removal evidence, including VAKNIN’S Complaint, VAKNIN’S

 Responses to TARGET’S Request for Admissions admitting that her damages exceed $75,000,

 VAKNIN’S Interrogatory Answers and Responses to Request for Production, along with

 photographs depicting the severity of her wound and that VAKNIN is to undergo a consult for scar

 revision demonstrates that TARGET has met its burden and has fully complied with the statutory

 requirements for removal of this matter to Federal Court. See: Taylor v. Tractor Supply Co., 2014

 WL 5473558 (M.D. Fla. 2014)

        21.     Removal herein is proper based on diversity jurisdiction in accordance with 28

 U.S.C. §1332 and 28 U.S.C. §1441(a). Complete diversity exists between VAKNIN (Florida) and

 TARGET (Minnesota) and the amount in controversy exceeds $75,000.00. The Court possesses

 jurisdiction over this matter. Strawbridge v. Curtis, 7 U.S. 267 (1806).

        22.     Where, as here, VAKNIN has not plead a specific damage amount in her

 Complaint, TARGET must prove by “a preponderance of the evidence that the amount in

 controversy more likely than not exceeds the $75,000 jurisdictional requirement.” Tapscott v. MS

 Dealer Service Corp., 77 F. 3d 1353, 1357 (11th Cir. 1996). A removing defendant is not required

 to prove the amount in controversy beyond all doubt or to banish all uncertainty about it. Pretka
Case 9:21-cv-80323-RKA Document 1 Entered on FLSD Docket 02/12/2021 Page 6 of 9




 v. Kolter City Plaza II, Inc., 608 F.3d 744 (11th Cir. 2010). A defendant’s removal petition need

 include only a plausible allegation that the amount in controversy exceeds the jurisdictional

 threshold; the notice need not contain evidentiary submissions nor prove the amount. See: Dart

 Cherokee Basin Operating Co., LLC v. Owens, 135 S. St. 547 (2014); Schaefer v. Seattle Service

 Bureau, Inc., 2015 WL 6746614, (M.D. Fla. 2015). District courts are permitted to make

 reasonable deductions, reasonable inferences, and other reasonable extrapolations from the

 documents submitted in support of the removal and the Court may use its judicial experience and

 common sense in determining if a case meets the federal jurisdiction requirements. See Roe v.

 Michelin North America, Inc., 613 F.3d 1058 (11th Cir. 2010). The removal evidence herein

 demonstrates by a preponderance of the evidence that TARGET has met its burden as the amount-

 in-controversy in this matter exceeds the $75,000.00 threshold for invoking federal jurisdiction.

        23.     VAKNIN alleges that TARGET is responsible for her personal injuries and seeks

 damages arising from the August 7, 2020 incident. Per her discovery responses, VAKNIN sets

 forth in detail the injuries which she relates to the incident at Target. VAKNIN claims “severe

 and permanent injuries” including a permanent scar to which she is seeking a consult for scar

 revision surgery.

        24.     Although her future surgery has yet to occur, it is reasonable to conclude that at a

 minimum, future treatment by way of surgery substantiates VAKNIN’S non-economic damage

 claim for pain and suffering along with the likelihood that she will incur additional damages in the

 future. Farley v. Variety Wholesalers, Inc., 2013 U.S. Dist. LEXIS 57740 (M.D. Fla. 2014). Given

 the permanent nature of VAKNIN’S scar and disfigurement coupled with VAKNIN’S admission

 that her damages for past and future pain and suffering exceeds $75,000, the assertion that a scar

 revision surgery is a consideration for the next step in treatment is fair and reasonable; as such,
Case 9:21-cv-80323-RKA Document 1 Entered on FLSD Docket 02/12/2021 Page 7 of 9




 VAKNIN’S future damages must be taken into consideration in evaluating the amount in

 controversy herein. See: Farley.

         25.     In evaluating the amount in controversy for purposes of jurisdiction, what is

 actually recoverable is irrelevant; instead, it is the amount Plaintiff is seeking, and therefore putting

 in controversy, that is determinative. Mullen v. GE, 2013 U.S. Dist. LEXIS 19676 (M.D. Fla.

 2013). “The pertinent question is what is in controversy in the case, not how much the plaintiff is

 ultimately likely to recover.” Id. (emphasis contained within body of opinion).

         26.     As in Mullen, the removal evidence demonstrates that VAKNIN has made it clear

 she is seeking damages in excess of $75,000. VAKNIN’S Complaint seeks damages in excess of

 $30,000.00. VAKNIN seeks damages for “permanent severe bodily injury, pain and suffering,

 expenses of past and future medical treatment, disability, disfigurement, mental anguish, out of

 pocket expenses, and other economic and non-economic damages.” VAKNIN’S Interrogatory

 Answers and Response to Request for Production back-up her claimed injuries which she relates to

 the incident at Target. VAKNIN responded to TARGET’S Request for Admissions confirming she

 is seeking damages in excess of $75,000.00. If VAKNIN was seeking less than $75,000 in damages,

 she would have admitted that fact in response to TARGET’S Request for Admissions. As in Mullen,

 VAKNIN has answered the “pertinent question” and has placed more than $75,000 in controversy.

 Removal is proper.

         27.     Based upon on all of the foregoing, the amount in controversy in this matter is

 clearly in excess of the jurisdictional threshold limit of $75,000.00.

         28.     A removing defendant is not required to prove the amount in controversy beyond

 all doubt or to banish all uncertainty about it. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744

 (11th Cir. 2010). A removing defendant need only show that the amount in controversy more likely
Case 9:21-cv-80323-RKA Document 1 Entered on FLSD Docket 02/12/2021 Page 8 of 9




 than not exceeds the jurisdictional requirement. Roe v. Michelin North America, Inc., 613 F.3d

 1058 (11th Cir. 2010). Based on the foregoing, removal of this matter is proper; TARGET has

 demonstrated by a preponderance of the evidence, that the amount in controversy herein exceeds

 the jurisdictional requirement set forth in 28 U.S.C. §1332.

                                          CONCLUSION

           29.   This action is removable to federal court pursuant to 28 U.S.C. §1332 because there

 is diversity of citizenship between the parties and the amount in controversy exceeds the

 $75,000.00 threshold for federal jurisdiction. VAKNIN is a citizen of the State of Florida and

 TARGET is a Minnesota corporation. Diversity jurisdiction exists pursuant to 28 U.S.C. §1332,

 as there is complete diversity between VAKNIN and TARGET. Strawbridge v. Curtis, 7 U.S. 267

 (1806).

           WHEREFORE, Defendant/Petitioner, TARGET CORPRATION, respectfully requests

 this action, which is currently pending in the Fifteenth Judicial Circuit in and for Palm Beach

 County, Florida, be removed to this Honorable Court, that this Court assume full jurisdiction over

 the cause herein as provided by law, and that the Court grant further relief which is deemed just

 and appropriate.




                     [CERTIFICATE OF SERVICE ON FOLLOWING PAGE]
Case 9:21-cv-80323-RKA Document 1 Entered on FLSD Docket 02/12/2021 Page 9 of 9




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 12th day of February, 2021, I electronically filed the
 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on the
 attached Service List in the manner specified, either via transmission of Notices of Electronic
 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
 are not authorized to receive electronically Notices of Electronic Filing.

                                              DERREVERE STEVENS BLACK & COZAD
                                              2005 Vista Parkway, Suite 210
                                              West Palm Beach, Florida 33411
                                              Telephone: (561) 684-3222
                                              Facsimile: (561) 640-3050
                                              Email: jdd@derreverelaw.com

                                              BY: /s/ Jon D. Derrevere
                                              JON D. DERREVERE, ESQUIRE
                                              Florida Bar No: 0330132


                                           SERVICE LIST

                            MARA VAKNIN versus Target Corporation
                      United States District Court, Southern District of Florida


 Jon D. Derrevere, Esquire                           Gary S. Rosner, Esquire
 E-mail: jdd@derreverelaw.com                        E-mail: grosner@ritterchusid.com
 Derrevere Stevens Black & Cozad                     Ritter Chusid, LLP
 2005 Vista Parkway, Suite 210                       5850 Coral Ridge Drive, Ste. 201
 West Palm Beach, FL 33411                           Coral Springs, FL 33076
 Phone: (561) 684-3222                               Phone: (954) 640-2200
 Facsimile: (561) 640-3050                           Facsimile: (954) 340-2210
 Attorney for Defendant, Target Corporation          Attorney for Plaintiff, Mara Vaknin
